UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/14 The following Form N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different Form N-Q reporting requirements. A separate Form N-Q will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund July 31, 2014 (Unaudited) Common Stocks98.5% Shares Value ($) Australia1.1% Dexus Property Group 3,070,919 Brazil1.1% CCR 456,984 Canada1.0% Husky Energy 100,000 Denmark2.2% TDC 685,000 France4.9% Sanofi 61,500 6,452,542 Suez Environnement 146,762 2,727,401 Total 94,374 6,087,679 Germany3.2% Deutsche Post 168,733 5,412,720 Deutsche Telekom 288,000 4,664,825 Hong Kong1.2% Link REIT 642,500 Ireland.5% CRH 61,377 Luxembourg1.0% SES 85,555 Netherlands6.4% Reed Elsevier 314,000 7,054,577 Royal Dutch Shell, Cl. A 161,116 6,629,373 Wolters Kluwer 225,000 6,213,305 Norway4.5% Orkla 849,789 7,697,777 Statoil 218,499 6,229,556 Singapore.9% Singapore Technologies Engineering 953,000 South Africa1.0% MTN Group 152,000 South Korea.8% Macquarie Korea Infrastructure Fund 379,950 Sweden2.0% TeliaSonera 813,000 Switzerland9.6% Credit Suisse Group 99,062 a 2,692,756 Nestle 48,591 3,607,206 Novartis 100,000 8,728,939 Roche Holding 29,500 8,570,439 Zurich Insurance Group 21,154 a 6,149,662 Thailand1.0% Bangkok Bank 531,000 United Kingdom13.3% BAE Systems 441,276 3,184,769 Balfour Beatty 1,000,000 4,007,047 Centrica 1,590,000 8,288,417 GlaxoSmithKline 395,000 9,534,187 ICAP 20,817 121,679 SSE 267,928 6,570,817 Tesco 650,000 2,812,856 Vodafone Group 2,035,000 6,775,911 United States42.8% Annaly Capital Management 322,521 b 3,579,983 CA 227,000 6,555,760 Cisco Systems 130,000 3,279,900 Clorox 69,000 5,994,030 ConocoPhillips 74,000 6,105,000 Kraft Foods Group 54,935 2,943,692 Lockheed Martin 20,500 3,422,885 Mattel 180,000 6,376,500 Merck & Co. 109,500 6,213,030 Microsoft 392,000 16,918,720 Northeast Utilities 140,000 6,146,000 Paychex 154,000 6,315,540 PDL BioPharma 88,087 826,256 Pfizer 198,000 5,682,600 Philip Morris International 159,000 13,039,590 Procter & Gamble 79,000 6,108,280 Reynolds American 292,939 16,360,643 Sysco 265,255 9,466,951 Two Harbors Investment 309,702 3,168,252 Verizon Communications 29,610 1,492,936 Verizon Communications 64,390 3,262,667 Total Common Stocks (cost $266,604,883) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,360,363) 2,360,363 c Total Investments (cost $268,965,246) % Cash and Receivables (Net) .7 % Net Assets % REIT- Real Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $39,799,092 of which $46,688,177 related to appreciated investment securities and $6,889,085 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 20.0 Health Care 14.8 Industrial 10.5 Telecommunications 10.4 Consumer Services 9.2 Oil & Gas 9.0 Technology 8.6 Financial 8.4 Utilities 7.6 Money Market Investment .8 † Based on net assets. Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 8/1/2014 a 54,790 92,786 92,501 (285 ) Japanese Yen, Expiring 8/14/2014 b 619,986,637 6,105,535 6,027,642 (77,893 ) Sales: Proceeds ($) Brazilian Real, Expiring 9/12/2014 b 6,419,000 2,747,860 2,793,307 (45,447 ) British Pound, Expiring: 8/4/2014 a 260,689 440,140 440,123 17 8/14/2014 b 3,634,000 6,105,536 6,134,612 (29,076 ) Euro, Expiring 8/14/2014 c 9,478,000 13,214,730 12,692,201 522,529 STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Royal Bank of Scotland b Barclays Bank c UBS The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 129,996,548 3,262,667 ++ - Equity Securities - Foreign Common Stocks+ - 173,144,760 ++ - Mutual Funds 2,360,363 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 522,546 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (152,701 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund July 31, 2014 (Unaudited) Coupon Maturity Principal Bonds and Notes95.2% Rate (%) Date Amount ($) a Value ($) Australia1.2% Australian Government, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 19,525,000 Brazil3.7% Banco Nacional de Desenvolvimento Economico e Social, Sr. Unscd. Notes 3.38 9/26/16 7,275,000 b 7,525,987 Brazilian Government, Sr. Notes, Ser. F BRL 10.00 1/1/17 34,500,000 14,889,310 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 41,000,000 16,563,964 Brazilian Government, Bonds, Ser. B BRL 6.00 8/15/18 12,000,000 c 13,512,764 Caixa Economica Federal, Sr. Unscd. Notes 4.50 10/3/18 8,450,000 b 8,608,438 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 6,525,000 b 2,653,140 Canada4.7% Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 55,372 b 50,798 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 10,730,000 b 9,931,216 Canadian Government, Bonds CAD 2.50 6/1/24 36,100,000 34,034,021 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 3,131,905 b 2,883,587 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 13,575,000 b 12,455,858 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 4,030,775 b 3,721,799 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 2,507,226 2,312,668 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 516,544 b 475,646 MEG Energy, Gtd. Notes 6.38 1/30/23 4,375,000 b 4,517,187 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 10,560,000 9,750,143 China.2% Azure Orbit II International Finance, Gtd. Notes 3.38 4/25/19 3,175,000 Colombia.2% Ecopetrol, Sr. Unscd. Notes 5.88 5/28/45 2,575,000 France3.3% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 7,715,000 d 10,873,274 Electricite de France, Sub. Notes EUR 5.38 1/29/49 3,100,000 d 4,623,948 French Government, Bonds EUR 0.50 11/25/19 19,200,000 25,656,347 French Government, Notes EUR 2.50 1/15/15 4,975,000 6,735,569 GDF Suez, Sub. Notes, Ser. NC5 EUR 3.00 6/29/49 4,000,000 d 5,410,262 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 3,100,000 d 4,285,082 Germany6.4% Allianz, Sub. Notes EUR 5.63 10/17/42 7,700,000 d 12,071,245 Deutsche Annington Finance, Gtd. Notes 3.20 10/2/17 2,250,000 b 2,318,524 Deutsche Annington Finance, Gtd. Notes EUR 3.63 10/8/21 1,575,000 2,353,330 German Government, Bonds EUR 1.50 5/15/24 1,370,000 1,888,907 German Government, Bonds EUR 3.25 7/4/42 51,899,000 87,308,531 KFW, Gov't Gtd. Notes JPY 2.05 2/16/26 3,000,000 34,189 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 2,920,000 b 4,169,055 Hungary.1% Hungarian Development Bank, Gov't Gtd. Notes 6.25 10/21/20 2,100,000 b Iceland1.3% Icelandic Government, Unscd. Notes 4.88 6/16/16 1,450,000 b 1,518,855 Icelandic Government, Unscd. Notes 4.88 6/16/16 20,675,000 e 21,656,794 India.6% ONGC Videsh, Gtd. Bonds EUR 2.75 7/15/21 2,000,000 2,644,617 State Bank India/London, Sr. Unscd. Notes 3.62 4/17/19 8,025,000 b 8,067,629 Ireland3.0% Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 16,125,000 21,963,468 Irish Government, Unscd. Bonds EUR 3.40 3/18/24 19,680,000 29,010,080 Italy13.5% Enel, Sub. Bonds 8.75 9/24/73 3,800,000 b,d 4,503,000 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 6,700,000 10,159,400 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 7,850,000 8,188,029 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,800,000 5,423,325 Italian Government, Treasury Bonds EUR 2.75 11/15/16 17,375,000 24,376,883 Italian Government, Treasury Bonds EUR 3.50 6/1/18 56,150,000 82,183,660 Italian Government, Treasury Bonds EUR 4.50 5/1/23 19,500,000 30,293,934 Italian Government, Treasury Bonds EUR 4.75 9/1/21 30,075,000 47,732,021 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 5,300,000 9,665,272 Wind Acquisition Finance, Gtd. Notes 7.38 4/23/21 1,500,000 b 1,567,500 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 4,375,000 b 4,664,844 Wind Acquisition Finance, Sr. Scd. Notes EUR 4.00 7/15/20 1,200,000 b 1,610,873 Wind Acquisition Finance, Scd. Notes EUR 7.00 4/23/21 775,000 b,e 1,118,188 Japan8.4% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 34,000,000 345,865 Development Bank of Japan, Gov't Gtd. Bonds JPY 1.70 9/20/22 24,000,000 e 257,023 Japanese Government, Sr. Unscd. Bonds, Ser. 148 JPY 1.50 3/20/34 9,005,400,000 89,313,975 Japanese Government, Sr. Unscd. Bonds, Ser. 18 JPY 0.10 3/10/24 5,044,500,000 f 54,682,301 Kazakhstan.4% KazAgro National Management Holding, Sr. Unscd. Notes EUR 3.26 5/22/19 5,750,000 Kenya.2% Kenyan Government, Notes 5.88 6/24/19 2,675,000 b Lithuania.3% Lithuanian Government, Sr. Unscd. Notes EUR 3.38 1/22/24 3,700,000 e Mexico.5% Alfa, Sr. Unscd. Notes 6.88 3/25/44 2,350,000 b 2,555,625 Grupo Bimbo, Sr. Unscd. Notes 3.88 6/27/24 3,475,000 b 3,458,946 Grupo Bimbo, Sr. Unscd. Notes 4.88 6/27/44 1,775,000 b 1,741,305 Petroleos Mexicanos, Gtd. Notes EUR 3.75 4/16/26 850,000 e 1,213,595 Netherlands3.0% ELM, Jr. Sub. Notes EUR 5.25 5/29/49 8,100,000 d 11,390,533 Netherlands Government, Bonds EUR 1.25 1/15/19 25,650,000 b 35,720,579 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 3,675,000 b 3,950,625 New Zealand1.5% New Zealand Government, Sr. Unscd. Bonds, Ser. 319 NZD 5.00 3/15/19 11,925,000 10,551,583 New Zealand Government, Sr. Unscd. Bonds, Ser. 1217 NZD 6.00 12/15/17 17,350,000 15,710,139 Nigeria2.0% Nigerian Government, Treasury Bills NGN 0.00 8/7/14 160,600,000 g 991,153 Nigerian Government, Treasury Bills NGN 0.00 10/9/14 35,800,000 g 216,922 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/6/14 1,453,600,000 g 8,745,308 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 11/20/14 2,561,900,000 g 15,325,784 Nigerian Government, Treasury Bills, Ser. 364 NGN 0.00 12/4/14 18,000,000 g 107,040 Nigerian Government, Treasury Bills NGN 0.00 1/8/15 672,000,000 g 3,961,996 Nigerian Government, Treasury Bills NGN 0.00 3/5/15 769,200,000 g 4,456,082 Norway.2% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 18,275,000 Portugal2.8% Portuguese Government, Unscd. Notes 5.13 10/15/24 8,550,000 b 8,587,876 Portuguese Government, Sr. Unscd. Bonds EUR 5.65 2/15/24 25,000,000 b 38,897,295 Singapore.5% ABJA Investment, Gtd. Bonds 5.95 7/31/24 9,300,000 Slovakia1.3% Slovakian Government, Bonds, Ser. 225 EUR 3.00 2/28/23 11,280,000 16,797,654 Slovakian Government, Sr. Unscd. Notes, Ser. 216 EUR 4.35 10/14/25 2,915,000 4,711,699 South Africa1.9% South African Government, Bonds, Ser. R207 ZAR 7.25 1/15/20 355,520,000 Spain7.7% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 2,500,000 d 3,453,080 Gestamp Funding, Sr. Scd. Notes 5.63 5/31/20 2,700,000 b 2,760,750 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 2,000,000 2,985,945 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 4,500,000 d 6,583,112 Repsol International Finance, Gtd. Notes EUR 2.63 5/28/20 5,300,000 7,505,277 Santander International Debt, Bank Gtd. Notes EUR 4.00 3/27/17 11,700,000 16,866,565 Spanish Government, Sr. Unscd. Bonds EUR 4.40 10/31/23 22,575,000 b 35,170,961 Spanish Government, Bonds EUR 5.40 1/31/23 31,900,000 b 53,016,023 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 2,600,000 3,951,077 Supranational1.3% Asian Development Bank, Sr. Unscd. Notes CNY 2.85 10/21/20 29,000,000 4,561,868 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 3,650,000 b 3,741,250 European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 38,600,000 390,999 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 14,300,000 13,466,050 Sweden1.1% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 108,750,000 United Arab Emirates.5% Emirates Telecommunications, Sr. Unscd. Notes EUR 1.75 6/18/21 6,125,000 United Kingdom7.9% Bank of Scotland, Sub. Bonds GBP 9.38 5/15/21 3,820,000 8,350,819 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 1,171,386 1,984,315 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.89 2/15/17 4,785,000 b,d 6,429,065 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 3,050,000 4,782,321 Lloyds Bank, Sr. Unscd. Notes GBP 2.75 12/9/18 5,325,000 9,014,678 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 3,250,000 5,322,188 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 5,050,000 8,432,863 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 40,865,000 80,933,963 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 6,425,000 b 11,197,188 United States15.0% Ally Financial, Gtd. Notes 3.50 1/27/19 7,340,000 7,284,950 Barclays Commercial Mortgage Securities Trust, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 5,090,000 b 5,361,663 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW18, Cl. AJ 6.36 6/11/50 3,300,000 d 3,189,831 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 1,950,000 1,950,617 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. D 3.39 7/22/19 3,375,000 3,446,150 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 2,900,000 3,000,804 Cimarex Energy, Gtd. Notes 5.88 5/1/22 800,000 878,000 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 4,670,000 b,d 4,277,813 Colony American Homes, Ser. 2014-1A, Cl. C 2.10 5/17/31 2,925,000 b,d 2,932,002 Colony American Homes, Ser. 2014-1A, Cl. D 2.40 5/17/31 2,075,000 b,d 2,056,748 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. B 3.40 3/10/46 2,440,000 b 2,388,855 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 5,200,000 b 5,322,925 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. C 3.78 3/10/46 1,700,000 b,d 1,678,244 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. AM 4.20 3/10/47 1,325,000 1,389,992 Commercial Mortgage Trust, Ser. 2014-UBS2, Cl. B 4.70 3/10/47 925,000 986,869 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 3,775,000 b,d 4,132,713 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.22 8/10/46 1,240,000 b,d 1,344,964 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.34 10/10/46 3,100,000 b,d 3,360,223 Countrywide Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 4,525,633 4,800,562 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.52 12/5/31 3,117,000 b,d 3,272,663 Genworth Holdings, Gtd. Notes 4.90 8/15/23 7,205,000 7,646,782 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 3,515,000 b 3,622,088 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 7,270,000 7,179,976 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 2,920,000 3,079,769 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 3,350,000 d 3,552,064 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C19, Cl. B 4.39 4/15/47 4,700,000 d 4,885,023 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 6,350,000 d 8,979,902 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.95 11/25/36 2,850,000 d 2,606,847 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 0.98 2/25/34 1,690,540 d 1,651,062 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.86 5/12/39 6,735,000 d 6,888,861 MGM Resorts International, Gtd. Notes 7.75 3/15/22 4,070,000 e 4,690,675 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 4,550,000 4,613,297 Mondelez International, Sr. Unscd. Notes EUR 1.13 1/26/17 6,475,000 8,745,472 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.67 12/15/48 2,195,000 d 2,192,580 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 2,355,000 2,364,648 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.17 12/15/48 1,885,000 d 1,914,192 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.46 3/25/35 1,529,736 d 1,395,586 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.32 11/25/46 1,740,534 d 1,683,442 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 9,500,000 b 9,575,601 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 6.25 6/25/34 4,285,000 d 4,430,814 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 6,850,000 7,175,375 U.S. Treasury Bonds 3.38 5/15/44 23,930,000 24,221,659 U.S. Treasury Notes 1.63 6/30/19 36,370,000 36,149,780 U.S. Treasury Notes 2.75 11/15/23 1,005,000 1,025,924 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 2,215,000 b,d 2,187,557 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.23 3/10/46 1,700,000 b,d 1,693,582 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,940,000 d 4,818,313 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.93 6/15/49 3,755,000 d 3,830,267 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.61 4/25/35 3,984,993 d 4,032,036 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 1,780,000 d 1,776,511 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.27 3/15/45 1,855,000 d 1,872,742 WFRBS Commercial Mortgage Trust, Ser. 2014-C20, Cl. B 4.38 5/15/47 6,280,000 6,489,297 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 7,785,000 b,d 8,388,337 Venezuela.5% Venezuelan Government, Sr. Unscd. Bonds 5.75 2/26/16 9,200,000 Total Bonds And Notes (cost $1,601,552,496) Face Amount Covered by Options Purchased.3% Contracts ($) Value ($) Call Options: Euro, December 2014 @ $1.34 170,000,000 2,382,064 Euro, January 2015 @ $1.32 172,500,000 1,881,330 New Zealand Dollar, September 2014 @ $0.80 26,900,000 28,164 South African Rand, January 2015 @ $10.93 34,500,000 1,265,240 Total Options Purchased (cost $5,017,778) Principal Short-Term Investments.8% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 11/13/14 (cost $14,133,531) 14,135,000 h Other Investment2.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $49,014,873) 49,014,873 i Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $14,239,201) 14,239,201 i Total Investments (cost $1,683,957,879) % Cash and Receivables (Net) .0 % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CNYChinese Yuan Renminbi EUREuro GBPBritish Pound JPYJapanese Yen NGNNigerian Naira NOKNorwegian Krone NZDNew Zealand Dollar SEKSwedish Krona ZARSouth African Rand b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2014, these securities were valued at $356,294,813 or 20.7% of net assets. c Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. d Variable rate securityinterest rate subject to periodic change. e Security, or portion thereof, on loan. At July 31, 2014 the value of the fund's securities on loan was $13,556,462 and the value of the collateral held by the fund was $14,239,201. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Security issued with a zero coupon. Income is recognized through the accretion of discount. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At July 31, 2014, net unrealized appreciation on investments was $36,601,068 of which $46,289,615 related to appreciated investment secu and $9,688,547 related to depreciated investment securities. At July 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 65.4 Securitized 10.7 Corporate-Investment Grade 10.3 Corporate-High Yield 5.2 U.S. Government 4.4 Cash & Equivalents 3.7 Options Purchased .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES July 31, 2014 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2014 ($) Financial Futures Long Canadian 10 Year Bonds 113 14,187,830 September 2014 123,079 Euro-Bobl 63 10,829,285 September 2014 60,006 Euro-Bond 10 1,981,655 September 2014 (10,823 ) Financial Futures Short U.S. Treasury Long Bonds 272 (37,374,500 ) September 2014 (553,044 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2014 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Brazilian Real, Expiring 8/4/2014 a 71,615,000 32,208,230 31,530,500 (677,730 ) British Pound, Expiring: 8/28/2014 b 22,640,000 38,454,606 38,214,224 (240,382 ) 8/28/2014 c 17,675,000 30,017,983 29,833,763 (184,220 ) 8/28/2014 d 10,220,000 17,359,999 17,250,414 (109,585 ) 8/28/2014 e 8,580,000 14,558,185 14,482,245 (75,940 ) Danish Krone, Expiring 8/28/2014 d 45,260,000 8,159,471 8,129,746 (29,725 ) Euro, Expiring 8/28/2014 f 18,205,000 24,375,039 24,379,515 4,476 Indian Rupee, Expiring 8/28/2014 f 4,135,260,000 68,709,147 67,868,546 (840,601 ) Malaysian Ringgit, Expiring 8/28/2014 f 73,945,000 23,296,661 23,083,145 (213,516 ) Mexcian New Peso, Expiring 8/28/2014 e 581,650,000 44,766,413 43,903,127 (863,286 ) Norwegian Krone, Expiring 8/28/2014 g 276,190,000 44,344,720 43,890,385 (454,335 ) Philippines Peso, Expiring 8/28/2014 g 730,000,000 16,756,571 16,779,354 22,783 Polish Zloty, Expiring: 8/28/2014 e 154,670,000 50,071,707 49,478,326 (593,381 ) 8/28/2014 f 57,640,000 18,660,062 18,438,810 (221,252 ) Singapore Dollar, Expiring 8/28/2014 d 5,250,000 4,228,977 4,208,414 (20,563 ) South African Rand, Expiring 8/28/2014 d 12,890,000 1,201,413 1,196,420 (4,993 ) South Korean Won, Expiring 8/28/2014 f 30,669,880,000 29,906,662 29,791,547 (115,115 ) Swedish Krona, Expiring 8/28/2014 f 12,655,000 1,852,591 1,834,306 (18,285 ) Swiss Franc, Expiring 8/28/2014 d 19,640,000 21,741,537 21,615,383 (126,154 ) Sales: Proceeds ($) Australian Dollar, Expiring 8/28/2014 e 52,135,000 48,896,895 48,352,656 544,239 Brazilian Real, Expiring: 8/4/2014 f 71,615,000 31,909,727 31,530,500 379,227 9/3/2014 a 71,615,000 31,936,052 31,244,092 691,960 Canadian Dollar, Expiring 8/28/2014 g 36,095,000 33,383,740 33,080,859 302,881 Euro, Expiring: 8/1/2014 f 18,848,454 25,233,745 25,238,958 (5,213 ) 8/28/2014 b 125,935,000 169,126,160 168,647,855 478,305 8/28/2014 c 1,300,000 1,747,356 1,740,916 6,440 8/28/2014 d 63,520,000 85,376,565 85,063,817 312,748 8/28/2014 h 42,680,000 57,363,200 57,155,600 207,600 Japanese Yen, Expiring 8/28/2014 g 14,991,420,000 147,289,501 145,762,725 1,526,776 New Zealand Dollar, Expiring 8/28/2014 g 86,860,000 74,066,391 73,580,216 486,175 South African Rand, Expiring: 8/1/2014 d 12,887,600 1,206,477 1,201,865 4,612 8/28/2014 f 480,755,000 45,301,294 44,622,585 678,709 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Bank of America c Barclays Bank d Goldman Sachs International e JP Morgan Chase Bank f Citigroup g Credit Suisse h Deutsche Bank Implied Unrealized Notional Reference Credit (Pay) /Receive Market Appreciation Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Depreciation) ($) Buy / Sell 10,450,000 ITRAXX Australia S20 Sub 5 Year Index J.P. Morgan Chase (1.00 ) 12/20/2018 (63,151.09 ) (150,129 ) Buy 38,250,000 ITRAXX Australia S20 Sub 5 Year Index Deutsche (1.00 ) 12/20/2018 (231,151.14 ) (549,517 ) Buy ) Implied Unrealized Notional Reference (Pay) /Receive Credit Market Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Depreciation) ($) Buy / Sell 17,345,000 USD - 6 Month Libor Citibank (3.68 ) N/A 5/5/2020 (1,680,246.00 ) (1,680,246 ) N/A 61,770,000 NZD - 6 Month Libor Deutsche 4.30 N/A 4/28/2017 667,925.61 667,926 N/A 177,700,000 USD - 6 Month Libor Deutsche (2.48 ) N/A 1/10/2021 (3,182,143.78 ) (3,182,144 ) N/A 320,700,000 USD - 6 Month Libor Citibank (1.83 ) N/A 1/10/2019 (1,663,986.03 ) (1,663,986 ) N/A 29,400,000 USD - 6 Month Libor Citibank (0.84 ) N/A 11/8/2022 410,178.54 410,179 N/A 42,200,000 EUR - 1 Year Libor J.P. Morgan Chase 1.91 N/A 11/4/2016 2,695,259.88 2,695,260 N/A 86,400,000 USD - 6 Month Libor J.P. Morgan Chase (2.32 ) N/A 6/4/2023 1,433,380.27 1,433,380 N/A 366,600,000 MXN - 28 Day Libor Deutsche 6.74 N/A 1/2/2024 1,260,780.91 1,260,781 N/A 946,400,000 MXN - 28 Day Libor J.P. Morgan Chase 3.80 N/A 1/10/2017 (1,061,167.86 ) (1,061,168 ) N/A 174,170,000 USD - 6 Month Libor Goldman, Sachs & Co. (0.66 ) N/A 7/21/2016 153,569.44 153,569 N/A 19,800,000 NZD - 6 Month Libor Deutsche 4.54 N/A 7/21/2019 43,815.22 43,815 N/A 102,050,000 GBP - 6 Month Libor Deutsche 1.32 N/A 7/17/2016 (39,234.15 ) (39,234 ) N/A ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 69,148,225 - Commercial Mortgage-Backed - 99,667,522 - Corporate Bonds+ - 313,199,559 - Foreign Government - 1,079,542,737 - Mutual Funds 63,254,074 - - Residential Mortgage-Backed - 14,658,998 - U.S. Treasury - 75,531,034 - Other Financial Instruments: Financial Futures++ 183,085 - - Forward Foreign Currency Exchange Contracts++ - 5,646,931 - Swaps++ - 6,664,910 - Options Purchased - 5,556,798 - Liabilities ($) Other Financial Instruments: Financial Futures++ (563,867 ) - - ) Forward Foreign Currency Exchange Contracts++ - (4,794,276 ) - ) Swaps++ - (8,326,424 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. As a writer of an option, the fund may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option. There is a risk of loss from a change in value of such options which may exceed the related premiums received. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: September 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J Skapyak Bradley J. Skapyak President Date: September 22, 2014 By: /s/ James Windels James Windels Treasurer Date: September 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
